The decedents, husband and wife, whose estates are involved in these proceedings, died on July 13, 1948, and their respective estates are being administered together by two brothers of the deceased husband. One of said administrators appeals from a separate order of the Surrogate’s Court, Kings County, entered in each estate, after a hearing before an official referee, directing them to pay certain fees and disbursements to the attorneys for the other administrator. Upon the argument hereof, respondents moved by oral motion to dismiss the appeals herein upon the *1072ground that the respective records filed by appellant are incomplete. Orders affirmed, with $10 costs and disbursements, payable on each appeal out of the respective estates. No opinion. In view of the foregoing determination, oral motion to dismiss the appeals denied, as academic, without costs. Nolan, P. J., Adel, MaeCrate, Schmidt and Murphy, JJ., concur. [See 284 App. Div. 850.]